129 F.3d 1267
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James E. BARHAM, Petitioner-Appellant,v.Jack R. DUCKWORTH, Respondent-Appellee.
No. 95-2913.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 28, 1997.*Decided Oct. 28, 1997.Rehearing and Suggestion for Rehearing En Banc Denied Jan. 23, 1998.

Appeal from the United States District Court for the Southern District of Indiana, Indianapolis Division.
Before POSNER, BAUER and EVANS, Circuit Judge.

ORDER

1
James Barham filed a petition for a writ of habeas corpus attacking a prison disciplinary proceeding during which it was found that he threatened a guard in violation of prison rules.  28 U.S.C. § 2254.  As a result of this finding, Barham lost recreation privileges for 30 days.  He also received a suspended term of one year in disciplinary segregation.  The district court denied Barham's request to proceed in forma pauperis because (1) the loss of recreation privileges for 30 days does not constitute the loss of a protected liberty interest as defined by Sandin v. Conner, 515 U.S. 472 (1995), and (2) any claim for habeas relief was moot because the sanctions had been completed, and dismissed the petition.  (R. 3, Order of July 11, 1995 at 1.) This court granted Barham's request for a certificate of probable cause (CPC) in January 1996.


2
On appeal, Barham attacks an entirely different disciplinary proceeding during which he was allegedly sanctioned for refusing to submit to a tuberculosis skin-test.  Although it is possible that Barham presented the "TB claim" in one of the numerous other cases he has appealed to this court, see Barharn v. Duckworth, No. 95-2883 (denying CPC in district court case no.  95 C 927);  Barham v. Duckworth, No. 95-2898 (denying CPC in district court case no.  95-C-851);  Barham v. Duckworth, No. 95-2899 (case appealing district court case no.  95-C-926 dismissed pursuant to Rule 3(c));  Barham v. Duckworth, No. 95-2914 (denying CPC in district court case no.  95-C-853), the "TB claim" is not the one we granted a CPC to review.  The arguments in Barham's brief do not address the bases of the district court's decision.  Therefore, the district court's judgment is AFFIRMED.



*
 This court granted the appellee's motion for an order of non-involvement on appeal due to lack of service in the trial court and ordered the appeal submitted without the filing of a brief by the appellee.  After an examination of the appellant's brief and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the brief and record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)